Title: Cash Accounts, September 1767
From: Washington, George
To: 



[September 1767]



Cash


Septr 5—
To Cash of Vale Crawford Maryld Cy 20/
£  0.16. 0


7—
To Do of Colo. Fairfax at Sundry times whilst at the Warm springs £17.0.1 Maryld
13.12. 1



To Do of Vale Crawford at Hedges 10/ Md
0. 8. 0



To Do recd of Lund Washington
10. 0. 0




To Cash recd of Jer: Warder for 1929 Bushl of Indian Corn @ 2/6
241. 2. 6



To Chargd Colo. [George William] Fairfax for half the Expence of taking up Horses the whole being £4.10. Pensa.
2. 0. 0



To Cash of Robt Lindsay for Weaving
0.13. 9



To Do of Thos Monroe on Acct of Do
0.10. 0


Contra


[Maryland currency]



Septr 3—
By 1 Grey horse of Thos Wiggans
7. 0. 0



By 1 Bay Ditto of Phil. Wiggans
6. 0. 0


4—
By 1 Grey Ditto of Jededih Higgans
4.10. 0



By Mrs Washington
0. 0. 4


5—
By Traes for Do
0. 4. 3



By looking horses
0. 5. 0



By a black horse of Mr Flint
7.10. 0



By Jane Syllaback
0.15. 0



By—Brown bathman
0.15. 0



By Jedh Higgans for a brown mare
6.15. 0


7—
By taking up my Stray Horses
   3. 0. 0 



deduct 25 prCt from
43. 2. 7




   8.12. 6 



[Virginia currency]
34.10. 1


[Virginia currency]




By Sundry Tinware at Leesburg
0. 6. 0



By Cards at different times
2.14. 0



By Shoeing Horses &ca
1. 2. 0



By Sundry Expenses between Colo. Fx & myself in our Trip to the Springs viz. In going up
5. 9. 2


[Maryland currency]




For Meats of the Butcher
4. 3. 2



Mutton 13 lb. @ 3d.
0. 3. 9



Chickens
0. 2. 1



1 Quarter of Veal
0. 5. 0



1 Quartr of Veneson
0. 3. 6



Chickens & Captn Lucket
0. 3.10



29 lb. Veal
0. 6. 0



Qr Mutton 3/9—A Pig 2/
0. 5. 9



For Butter at Sundry times
1.14.10




Greens at Do
0. 8. 4



Potatoes Do
0. 5.10



Beans at Do
0. 4. 1



Corn Do
0. 4. 7



Cucumbers Do
0. 4. 9



Symblains at Do
0. 3. 2



Eggs Do
0. 2. 1



Mellons Do
0. 6. 2



Apples & Peaches Do
0. 2.11



For Oats at Do
3. 7. 0



For Pasturage to Daugherty
1. 0. 0



to White
0.15. 0



to Heath
4. 4. 1



to Rawlings &ca
0. 7. 6



For taking up the five stray Horses
4.10. 0



In returning [Virginia currency]
   5.10. 0 


[Virginia currency]



3—
By James Cleveland pr Rect
22. 6. 3



By Ditto for 27 Bls Corn sold
3. 7. 6


4—
By Henry Hinton for 1 Hhd Rum
17. 2.10


16—
By Cash paid James Boyle for carrying the Widow Chowning to Caroline [County]
1. 0. 0



By Putting a Crystal in Jno. P. Custis’s watch
0. 2. 6


21—
By Willm Carlin—Taylors Acct in full
1. 3. 0



By—Riddel for 600 ½ Crown Nails
0.13. 3


